Title: Thomas Jefferson to William Short, 14 October 1817
From: Jefferson, Thomas
To: Short, William


                    
                        Dear Sir
                        Monticello
Oct. 14. 17.
                    
                    I recieved two days ago your favor of the 5th and shall be very happy to see Marshal Grouchy here. I have never considered him as a personal Bonapartiste; or as an approver of the crimes or of the usurped power of Bonaparte. like many other good men, their country after a long sufferance under the most afflicting calamities having settled down into a certain order, they were unwilling to encounter a new course of calamities for a mere exchange of ruler, offering no hope of a change of order for the better. all men speak of the Marshal as of great worth, and I sincerely wish his merit may be so far recognised by the existing rulers as that he may be again recieved into the bosom of his friends and country.
                    In reply to a part of a former letter of yours respecting mr Higgenbotham’s title, I must observe that by the laws of this state a deed being once recorded, the record becomes the title. the original in whose soever possession, proves the same as the record. in mr H’s hands it is still a proof that the title is in you; nor can this title be divested but by a conveyance from you. it he therefore expects you will execute one.
                    Mr Correa and mr Walsh have just left us. we are endeavoring to get an University for the state established near Charlottesville. at present it is under the name of the Central College. it depends on the adoption of the state whether it shall assume a larger name. the collection of literary characters which it will of course produce will greatly improve the state of our society, and Correa says it will induce him to get a house near it to pass his summers at. I salute you with constant and affectionate respect.
                    
                        Th: Jefferson
                    
                